Darrell Hickman, Justice, concurring. I agree with the result in this case but to avoid any confusion state that I understand the majority’s holding to be: 1. The trial court is affirmed in refusing to void the Improvement District. 2. The case is reversed and remanded to permit the appellants to proceed on two alternative prayers for relief. (a) That the court consider entering an order requiring the assessor to retroactively assess land that was wrongfully omitted. (b) That the court hear a claim for damages to the plaintiffs against those defendants who acted fraudulently as alleged in Paragraph J of the complaint.